Citation Nr: 1726472	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-16 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  He died in August 2009.  At that time, he had one minor child.  The Appellant, the Veteran's ex-wife, has filed claims for DIC benefits based on service connection for the cause of his death and pursuant to 38 U.S.C.A. § 1318 on behalf of this minor child.  She remains involved in this matter although the child has reached the age of majority.  A July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania denied these benefits.  A Board hearing was held at the RO in Boston, Massachusetts before the undersigned in November 2013.  The case was remanded for further development in May 2015.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In the May 2015 remand, the Board, in pertinent part, instructed the AOJ to have an appropriate medical professional and then a psychologist or psychiatrist review the claims file and render medical opinions in relation to specific questions posed to each specialist.  In response, the AOJ arranged for an appropriate medical professional (i.e. a VA physician) to render medical opinions in relation to the questions posed to that professional.  Also, in January 2016, the AOJ generated a request for medical opinions to be provided by a VA psychiatrist or psychologist in relation to the questions posed by the remand to that type of specialist.  However, the record does not contain any actual medical opinion from a psychiatrist or psychologist in answer to the questions posed by the remand to that type of professional.  (The VA physician did also answer these questions but he is not a psychiatrist or psychologist).  Accordingly, because the necessary medical opinion from a psychiatrist or psychologist has not been provided, a further remand is necessary so that this opinion can be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998), indicating that remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand instructions.  

The Board notes that the necessity of the psychiatrist or psychologist providing one of the opinions asked for by the prior remand (i.e. an opinion concerning the likelihood that any ischemic heart disease or other heart disease was due to the Veteran's PTSD) was contingent on a finding by the VA physician that it was at least as likely as not that the Veteran had ischemic heart disease or other heart condition and that it was at least as likely as not that such ischemic heart disease or other heart condition was the principal or contributory cause of death.  However, the VA medical professional did not make these findings.  Instead, he found that it was less likely than not that the Veteran had ischemic heart disease or other heart condition.  Consequently, in this remand, it is unnecessary for the Board to instruct the psychologist to provide contingent opinion previously called for by the prior remand.  Accordingly, the Board is instructing the AOJ to obtain a single opinion from the psychiatrist or psychologist in answer to the remaining question posed by the prior remand.  As indicated in the pertinent remand instruction below, this question concerns the likelihood that the Veteran's PTSD was the principal or contributory cause of his death.  

The Board also notes that the May 2015 remand instructed that the AOJ ask the Appellant and the former minor child either to submit all private treatment records concerning care for the Veteran's PTSD or cancer or to provide enough information to identify and locate these records, along with an authorization for their release to VA.  The AOJ followed this instruction but unfortunately did not receive any records from the Appellant or the former minor child and also did not receive any authorizations for release of the records, which could have granted VA permission to obtain them.  As the case must be remanded anyway, the AOJ should afford the Appellant and the former minor child another opportunity to submit such records or to identify them appropriately and authorize their release so that the VA may attempt to obtain them.  Additionally, as indicated by the previous remand, the claim for benefits under 38 U.S.C.A. § 1318 has been deemed to be inextricably intertwined with the claim for service connection for the cause of the Veteran's death.   Thus, it will be remanded again.  See e.g. Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is remanded for the following:

1.  Ask the appellant and the former minor child either to submit all private treatment records concerning care for the Veteran's PTSD or cancer or to provide enough information to identify and locate these records along with an authorization for their release to VA. This includes records from Dr. S.L., Dr. P.K., Dr. T.M., Carney Hospital, and any other source.  If the latter course of action is undertaken, make an initial request with follow-up as necessary.  Associate all records received with the paper or electronic claims file.  Notify the appellant, the former minor child, and the representative pursuant to established procedure of any lack of success in regard to obtaining any of the above mentioned records. 

2. After completion of the above, have an appropriate psychologist or psychiatrist review the claims file.  This review shall be documented in a report to be placed in the file. The reviewer then shall render an opinion in the respective report, as applicable, answering the following medical question: 

Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's service-connected PTSD was the principal or a contributory cause of his death, whether via having impacted his ability to make decisions regarding his health or otherwise?

A clear and full rationale also (explanation) must be provided for the medical opinion provided.  This requires that medical principles be discussed as they relate to any pertinent medical evidence (such as the service treatment records, VA treatment records, private treatment records and letters, the death certificate); any pertinent lay evidence (statements and/or testimony from the appellant, the former minor child, and the representative); and any other information deemed pertinent.  If an opinion cannot be reached without speculation, the reviewer shall discuss why in the report.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the reviewer.

3.  Review the medical opinion provided to ensure that it is in appropriate compliance with the remand instructions.  

4.  Readjudicate the claims on appeal.  If the issues on appeal remain denied, furnish the Appellant and her representative with an appropriate supplemental statement of the case and provide them the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until she is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

